LOAN NUMBER
                                                        Last Name      MALEC                                  Case         20-16937                    BK Filed Date           9/11/2020

                                                                                                                                                       1st Post Due date       10/1/2020

                                                                                                                                                                               3/1/2020 $ 2,380.15


                                                                                                                                                                                               Date
                    Amount     Credit to   Debit from       Suspense                                                                         Debtor        PP Payment          Trustee                   Date Applied to
 Transaction Date                                                              Transaction Details   Debtor   PP Payment       Trustee                                                      Applied to                     Shown in MSP
                    Received   Suspense    Suspense          Balance                                                                         Balance         Balance           Balance                    Contractually
                                                                                                                                                                                           Post-Petition
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
                                                        $         -                                                                      $         -   $               -   $         -
